Gray, J.
The ordinances of the city of Lowell, in force at the time of the making of the agreement declared on, prohibited the obstruction of any street for the purpose of building, “ without first obtaining a written license from the mayor and aldermen, or some person authorized by them,” and faithfully complying with such reasonable conditions as “ said board may impose.” Revised Ordinances of Lowell of 1854, c. 24, §§ 1, 5. This ordinance was clearly reasonable and proper, and within the power conferred on the city council by the city charter, to make “ salutary and needful by-laws.” St. 1836, c. 128, § 8. Pedrick v. Bailey, 12 Gray, 161. The only consideration for the defendant’s agreement to indemnify the city against damages caused by his Occupation of Bridge Street was a license signed by the mayor alone, containing nothing to show that he was authorized by the mayor and aldermen to give it. There is no allegation, either in the declaration already filed, or in the amended count which the plaintiffs have moved for leave to add, that he was so authorized. Such an authority cannot be implied from the fact of his being mayor. In the absence of such authority, the license was void. Day v. Green, 4 Cush. 433. This ordinance of the city could not be annulled or dispensed with by the individual act of the mayor as one of the surveyors of highways, elected under the act, amending the city charter, of 1846, c. 35, § 4. There, being no consideration for the defendant’s agreement, he is not liable to this action.

Demurrer sustained; judgment for the defendant.